Exhibit 10.1
 
 
STOCK PURCHASE AGREEMENT
 
 
Dated as of [01/13], 2011
 
By and Among
 
Allan C. Schwartz
 
And
 
Beige Holdings, LLC
 
And
 
Marlin Financial Group, Inc.
 
And
 
Europa Acquisition I, Inc.
 
 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

SECTION 1. CONSTRUCTION AND INTERPRETATION  3 1.1. Principles of Construction 
 3 SECTION 2. THE TRANSACTION  4 2.1. Purchase Price  4 2.2. Transfer of Shares
and Terms of Payment   4 2.3. Closing  4 SECTION 3. REPRESENTATIONS AND
WARRANTIES  4 3.1. Representations and Warranties of the Sellers  4 3.2.
Covenants of the Sellers and the Company  7 SECTION 4. MISCELLANEOUS  9 4.1.
Expenses  9 4.2. Governing Law  9 4.3. Resignation of Old and Appointment of New
Board of Directors and Officers  10 4.4. Disclosure  10 4.5. Notices  10 4.6.
Parties in Interest   11 4.7. Entire Agreement  11 4.8. Amendments  11 4.9.
Severability  11 4.10. Counterparts  11

 
 
2

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT
 
This stock purchase agreement ("Agreement"), dated as of 01/13/2011 is entered
into by and among Europa Acquisition I, Inc. ("Europa Acquisition" or the
"Company"), and Beige Holdings, LLC and Marlin Financial Group, Inc. (each a
"Seller" and collectively, the "Sellers"), and Allan C. Schwartz (the
"Purchaser" and together with the Company and the Sellers, the "Parties").
 
W1TNESSETH:
 
WHEREAS, the Sellers are shareholders of Europa Acquisition, a corporation
organized and existing under the laws of the State of Nevada, who own and/or
control in the aggregate 100,000 shares of the Company, which represents 100% of
the issued and outstanding common shares of the Company; and
 
WHEREAS, the Purchaser desires to acquire 90,000 shares of the Company which
represents 90% of the issued and outstanding common shares of the Company.
 
Now, THEREFORE, in consideration of the premises and of the covenants,
representations, warranties and agreements herein contained, the Parties have
reached the following agreement with respect to the sale by the Sellers of such
common stock of the Company to the Purchaser:
 
SECTION 1. CONSTRUCTION AND INTERPRETATION
 
1.1. Principles of Construction.
 
(a) All references to Articles, Sections, subsections and Appendixes are to
Articles, Sections, subsections and Appendixes in or to this Agreement unless
otherwise specified. The words "hereof," "herein" and "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
"including" is not limiting and means "including without limitations."
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."
 
(c) The Table of Contents hereto and the Section headings herein are for
convenience only and shall not affect the construction hereof.
 
(d) This Agreement is the result of negotiations among and has been reviewed by
each Party's counsel. Accordingly, this Agreement shall not be construed against
any Party merely because of such Party's involvement in its preparation.
 
(e) Wherever in this Agreement the intent so requires, reference to the neuter,
masculine or feminine shall be deemed to include each of the other, and
reference to either the singular or the plural shall be deemed to include the
other.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 2. THE TRANSACTION
 
2.1. Purchase Price.
 
The Sellers hereby agree to sell to the Purchaser, and the Purchaser, in
reliance on the representations and warranties contained herein, and subject to
the terms and conditions of this Agreement, agrees to purchase from the Sellers
90,000 common shares of the capital stock of Europa Acquisition (the "Acquired
Shares") for a total purchase price of $18,750 (the "Purchase Price"), payable
in full to the Sellers according to the terms of this Agreement, in United
States currency, as directed by the Sellers at Closing. The Acquired Shares
being purchased by the Purchaser hereunder shall include all of the common
shares of the Company owned and/or controlled by Marlin Financial Group, Inc.
 
2.2. Transfer of Shares and Terms of Payment.
 
In consideration for the transfer of the Acquired Shares by the Sellers to the
Purchaser, the Purchaser shall pay the Purchase Price in accordance with the
terms of this Agreement. Transfer of the shares and payment thereof shall be in
the following manner:
 
i) Upon execution of this Agreement, the Purchaser shall transfer the Purchase
Price to Ellenoff Grossman & Schole LLP (the "Escrow Agent"), with $15,000
payable to Beige Holdings, LLC and $3,750 payable to Marlin Financial Group,
Inc.
 
ii) Simultaneously with the transfer of the Purchase Price, the Sellers shall
deliver to the Escrow Agent, the certificates for the Acquired Shares duly
endorsed for transfer to be released and delivered to the Purchaser upon receipt
of the Purchase Price by the Escrow Agent.
 
iii) The Purchaser shall reimburse the Sellers for all reasonable expenses and
fees arising out of the transaction contemplated by this Agreement, including
reasonable legal fees, whish shall not exceed $2,000 in aggregate.
 
2.3. Closing.
 
Subject to the terms and conditions of this Agreement, the closing (the
"Closing") shall take place by wire transfer and overnight mail on or before
5:00 P.M. EST on January 13, 2011 (the "Closing Date").
 
SECTION 3. REPRESENTATIONS AND WARRANTIES
 
3.1. Representations and Warranties of the Sellers and the Company. The Sellers
and the Company hereby make the following representations and warranties to the
Purchaser:
 
3.1.1 The Company is a corporation duly organized and validly existing under the
laws of the State of Nevada and has all corporate power necessary to engage in
all transactions in which it has been involved, as well as any general business
transactions in the future that may be desired by its directors.
 
 
4

--------------------------------------------------------------------------------

 
 
3.1.2 The Company is in good standing with the Secretary of State of Nevada.
 
3.1.3 Prior to or at Closing, all of the Company's outstanding debts and
obligations shall be paid off (at no expense or liability to the Purchaser) and
the Sellers shall provide evidence of such payoff to the Purchaser's reasonable
satisfaction. Should the Purchaser discover any obligation of the Company that
was not paid prior to the Closing Date, the Sellers undertake to indemnify,
severally and not jointly, the Purchaser for any and all such liabilities,
whether outstanding or contingent at the time of Closing.
 
3.1.4 The Company will have no assets or liabilities at the Closing Date.
 
3.1.5 The Company is not subject to any pending or threatened litigation, claims
or lawsuits from any party, and there are no pending or threatened proceedings
against the Company by any federal, state or local government, or any
department, board, agency or other body thereof
 
3.1.6 The Company is not a party to any contract, lease or agreement which would
subject it to any performance or business obligations after the Closing.
 
3.1.7 The Company does not own any real estate or any interests in real estate.
 
3.1.8 The Company is not liable for any taxes, including income, real or
personal property taxes, to any governmental or state agencies whatsoever. The
Company has timely filed all income, real or personal property, sales, use,
employment or other governmental tax returns or reports required to be filed by
it with any federal, state or other governmental agency and all taxes required
to be paid by the Company in respect of such returns have been paid in full.
None of such returns are subject to examination by any such taxing authority and
the Company has not received notice of any intention to require the Company to
file any additional tax returns in any jurisdiction to which it may be subject.
 
3.1.9 The Company, to the actual knowledge of Sellers, is not in violation of
any provision of laws or regulations of federal, state or local government
authorities and agencies.
 
3.1.10 The Sellers either are or on the Closing Date will be, the lawful owners
of record of the Acquired Shares, and the Sellers presently have, and will have
at the Closing Date, the power to transfer and deliver the Acquired Shares to
the Purchaser in accordance with the terms of this Agreement. The delivery to
the Purchaser of certificates evidencing the transfer of the Acquired Shares
pursuant to the provisions of this Agreement will transfer to the Purchaser good
and marketable title thereto, free and clear of all liens, encumbrances,
restrictions and claims of any kind.
 
3.1.11 There are no authorized shares of the Company other than 100,000,000
common shares and 10,000,000 preferred shares, and there are no issued and
outstanding shares of the Company other than 100,000 common shares. Sellers at
the Closing Date will have full and valid title to the Acquired Shares, and
there will be no existing impediment or encumbrance to the sale and transfer of
the Acquired Shares to the Purchaser; and on delivery to the Purchaser of the
Acquired Shares being sold hereby, all of such Shares shall be free and clear of
all liens, encumbrances, charges or assessments of any kind; such Shares will be
legally and validly issued and fully paid and non-assessable shares of the
Company's common stock; and all such common stock has been issued under duly
authorized resolutions of the Board of Directors of the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
3.1.12 All issuances of the Company of the shares in their common stock in past
transactions have been legally and validly effected, without violation of any
preemptive rights, and all of such shares of common stock are fully paid and
non-assessable.
 
3.1.13 There are no outstanding subscriptions, options, warrants, convertible
securities or rights or commitments of any nature in regard to the Company's
authorized but unissued common stock or any agreements restricting the transfer
of outstanding or authorized but unissued common stock. There are no
shareholders agreements, voting agreements or other similar agreements with
respect to the Company's capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company's
shareholders.
 
3.1.14 There are no outstanding judgments, liens or any other security interests
filed against the Company or any of its properties.
 
3.1.15 The Company has no subsidiaries.
 
3.1.16 The Company has no employment contracts or agreements with any of its
officers, directors, or with any consultants; and the Company has no employees
or other such parties.
 
3.1.17 The Company has no insurance or employee benefit plans whatsoever.
 
3.1.18 The Company is not in default under any contract, or any other document.
 
3.1.19 The Company has no outstanding powers of attorney and no obligations
concerning the performance of the Sellers concerning this Agreement.
 
3.1.20 The execution and delivery of this Agreement, and the subsequent closing
thereof, will not result in the breach by the Company or the Sellers of (i) any
agreement or other instrument to which they are or have been a party or (ii) the
Company's Articles of Incorporation or Bylaws.
 
3.1.21 All financial and other information which the Company and/or the Sellers
furnished or will furnish to the Purchaser, including information with regard to
the Company and/or the Sellers contained in the SEC filings filed by the Company
since its inception (i) is true, accurate and complete as of its date and in all
material respects except to the extent such information is superseded by
information marked as such, (ii) does not omit any material fact, not misleading
and (iii) presents fairly the financial condition of the organization as of the
date and for the period covered thereby.
 
3.1.22 The common stock of the Company is registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") and there are
no proceedings pending to revoke or terminate such registration. Since the date
of the common stock's registration under the Exchange Act, the Company has filed
all reports with the Securities and Exchange Commission required to be filed by
the Exchange Act, including its Quarterly Report on Form 10-Q for the first
quarter of 2010, and all such reports were filed timely.
 
 
6

--------------------------------------------------------------------------------

 
 
The representations and warranties herein by the Sellers shall be true and
correct in all material respects on and as of the Closing Date hereof with the
same force and effect as though said representations and warranties had been
made on and as of the Closing Date.
 
The representations and warranties made above shall survive the Closing Date and
shall expire for all purposes in the date numerically corresponding to the
Closing Date in the twelfth month after the Closing Date.
 
3.2. Covenants of the Sellers and the Company.
 
From the date of this Agreement and until the Closing Date, the Sellers and the
Company covenant the following:
 
3.2.1 The Sellers will, to the best of their respective abilities, preserve
intact the current status of the Company as an issuer registered under Section
12(g) of the 1934 Exchange Act.
 
3.2.2 The Sellers will furnish Purchaser with all corporate records and
documents, such as Articles of Incorporation and Bylaws, minute books, stock
books, or any other corporate document or record (including financial and bank
documents, books and records) requested by the Purchaser.
 
3.2.3 The Company will not enter into any contract or business transaction,
merger or business combination, or incur any further debts or obligations
without the express written consent of the Purchaser.
 
3.2.4 The Company will not amend or change its Articles of Incorporation or
Bylaws, or issue any further shares or create any other class of shares in the
Company without the express written consent of the Purchaser.
 
3.2.5 The Company will not issue any stock options, warrants or other rights or
interests in or to its shares without the express written consent of the
Purchaser.
 
3.2.6 The Sellers will not encumber or mortgage any right or interest in their
shares of the common stock being sold to the Purchaser hereunder, and also they
will not transfer any rights to such shares of the common stock to any third
party whatsoever.
 
3.2.7 The Company will not declare any dividend in cash or stock, or any other
benefit.
 
3.2.8 The Company will not institute any bonus, benefit, profit sharing, stock
option, pension retirement plan or similar arrangement.
 
3.2.9 At Closing, the Company and the Sellers will obtain and submit to the
Purchaser resignations of current officers and directors.
 
 
7

--------------------------------------------------------------------------------

 
 
3.2.10 The Sellers agree to indemnify, severally and not jointly, the Purchaser
against and to pay any loss, damage, expense or claim or other liability
incurred or suffered by the Purchaser by reason of the breach of any covenant or
inaccuracy of any warranty or representation relating to the Company contained
in this Agreement. Each Seller agrees to indemnify the Purchaser against and to
pay any loss, damage, expense or claim or other liability incurred or suffered
by the Purchaser by reason of the breach of any covenant or inaccuracy of any
warranty or representation made by such Seller contained in this Agreement.
 
3.3 Representations and Warranties of the Purchaser. The Purchaser hereby makes
the following representations and warranties to the Sellers:
 
3.3.1 The Purchaser has the requisite power and authority to enter into and
perform this Agreement and to purchase the shares being sold to it hereunder.
The execution, delivery and performance of this Agreement by such Purchaser and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action, and no further consent or
authorization of such Purchaser is required. This Agreement has been duly
authorized, executed and delivered by such Purchaser and constitutes, or shall
constitute when executed and delivered, a valid and binding obligation of such
Purchaser enforceable against such Purchaser in accordance with the terms
thereof.
 
3.3.2 The Purchaser is, and will be at the time of the execution of this
Agreement, an "accredited investor", as such term is defined in Regulation D
promulgated by the Commission under the Securities Act of 1933, as amended (the
"1933 Act"), is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable such Purchaser to utilize the information made available by the Company
to evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. The Purchaser has the authority and is duly and legally qualified to
purchase and own shares of the Company. The Purchaser is able to bear the risk
of such investment for an indefinite period and to afford a complete loss
thereof. The information set forth on the signature page hereto regarding the
Purchaser is accurate.
 
3.3.3 On the Closing Date, such Purchaser will purchase the Acquired Shares
pursuant to the terms of this Agreement for its own account for investment only
and not with a view toward, or for resale in connection with, the public sale or
any distribution thereof.
 
3.3.4 The Purchaser understands and agrees that the Acquired Shares have not
been registered under the 1933 Act or any applicable state securities laws, by
reason of their issuance in a transaction that does not require registration
under the 1933 Act (based in part on the accuracy of the representations and
warranties of the Purchaser contained herein), and that such Acquired Shares
must be held indefinitely unless a subsequent disposition is registered under
the 1933 Act or any applicable state securities laws or is exempt from such
registration. In any event, and subject to compliance with applicable securities
laws, the Purchaser may enter into lawful hedging transactions in the course of
hedging the position they assume and the Purchaser may also enter into lawful
short positions or other derivative transactions relating to the Acquired
Shares, or interests in the Acquired Shares, and deliver the Acquired Shares, or
interests in the Acquired Shares, to close out their short or other positions or
otherwise settle other transactions, or loan or pledge the Acquired Shares, or
interests in the Acquired Shares, to third parties who in turn may dispose of
these Acquired Shares.
 
 
8

--------------------------------------------------------------------------------

 
 
3.3.5 The Acquired Shares shall bear the following or similar legend:
 

  "THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES."  

 
3.3.6 The offer to sell the Acquired Shares was directly communicated to such
Purchaser by the Company. At no time was such Purchaser presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.
 
3.3.7 The Purchaser represents that the foregoing representations and warranties
are true and correct as of the date hereof and, unless such Purchaser otherwise
notifies the Company prior to the Closing Date shall be true and correct as of
the Closing Date.
 
3.3.8 The foregoing representations and warranties shall survive the Closing
Date.
 
SECTION 4. MISCELLANEOUS
 
4.1. Expenses.
 
Each of the Parties shall bear his own expenses in connection with the
transactions contemplated by this Agreement. All the expenses incurred by or on
behalf of the Company after the Closing Date shall be borne or repaid by the
Company.
 
4.2. Governing Law.
 
The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the laws of the State of Nevada applicable to
agreements executed and to be wholly performed solely within such state.
 
 
9

--------------------------------------------------------------------------------

 
 
4.3. Board of Directors and Officers.
 
The Company and the Purchaser agree and represent to Beige Holdings, LLC that
each of below named persons shall not be removed from his/her positions listed
below with the Company without the prior written consent by Beige Holdings, LLC.
 

  Name Position   Gregory Schwartz Director, President and CEO

 
4.4. Disclosure.
 
Each Party agrees that it will not make any public comments, statements, or
communications with respect to, or otherwise disclose the execution of this
Agreement or the terms and conditions of the transactions contemplated by this
Agreement without the prior written consent of other Parties, which consent
shall not be unreasonably withheld.
 
4.5. Notices.
 
Any notice or other communication required or permitted under this Agreement
shall be sufficiently given if delivered in person or sent by facsimile or by
overnight registered mail, postage prepaid, addressed as follows:
 
If to Sellers, to:
 
Beige Holdings, LLC
Roy S. Bejarano
Managing Director, Beige Group 5 Penn Plaza, 14th Floor
New York, NY 10001
 
Marlin Financial Group, Inc.
9812 Falls Road
Suite 114-198
Potomac, MD 20854
 
If to the Company:
 
Europa Acquisition I, Inc.
 
With a copy to (which shall not constitute notice):
 
Ellenoff Grossman & Schole LLP
150 East 42nd Street
llth Floor
New York, New York 10017
Ph: (212) 370-1300
Fax: (212) 370-7889
Attn: Phi H. D. Nguyen
 
 
10

--------------------------------------------------------------------------------

 
 
If to the Purchaser, to:
 
Allan C. Schwartz
5 Penn Plaza, 14th Floor
New York, NY 10001
 
With a copy to (which shall not constitute notice):
 
Or such other address or number as shall be furnished in writing by any such
Party, and such notice or communication shall, if properly addressed, be deemed
to have been given as of the date so delivered or sent by facsimile.
 
4.6. Parties in Interest.
 
This Agreement may not be transferred, assigned or pledged by any Party hereto,
other than by operation of law. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns.
 
4.7. Entire Agreement.
 
This Agreement and the other documents referred to herein contain the entire
understanding of the Parties hereto with respect to the subject matter contained
herein. This Agreement shall supersede all prior agreements and understandings
between the Parties with respect to the transactions contemplated herein.
 
4.8. Amendments.
 
This Agreement may not be amended or modified orally, but only by an agreement
in writing signed by the Parties.
 
4.9. Severability.
 
In case any provision in this Agreement shall be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.
 
4.10. Counterparts.
 
This Agreement may be executed in any number of counterparts, including
counterparts transmitted by telecopier, PDF or facsimile transmission, any one
of which shall constitute an original of this Agreement. When counterparts of
copies have been executed by all parties, they shall have the same effect as if
the signatures to each counterpart or copy were upon the same document and
copies of such documents shall be deemed valid as originals. The Parties agree
that all such signatures may be transferred to a single document upon the
request of any Party.
 
 
[signature page follows]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused its/his name to be
hereunto subscribed as of the day and year first above written.
 

  Company:           Europa Acquisitions Corp. I. Inc.            
By:
/s/ Gregory Schwartz     Name: Gregory Schwartz     Title: Chief Executive
Officer          

 

  Sellers:           Beige Holdings, LLC            
By:
/s/ Roy S. Bejarano     Name: Roy S. Bejarano     Title: Managing Director      
   

 

  Marlin Financial Group, Inc.            
By:
 /s/ Mark Levin     Name: Mark Levin     Title: President          

 

  Purchaser:            
By:
/s/ Allan C. Schwartz     Name: Allan C. Schwartz, Individually          

 
 
12